Citation Nr: 1743942	
Decision Date: 09/14/17    Archive Date: 10/10/17

DOCKET NO.  10-44 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to March 9, 2011 and in excess of 50 percent from March 9, 2011. 

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for PTSD and assigned a 30 percent rating, effective May 12, 2008.  The Veteran appealed the initial 30 percent rating assigned.  In an August 2011 rating decision the RO granted an increased rating of 50 percent for the Veteran's service-connected PTSD, and made it effective March 9, 2011.  As this is not the highest possible rating for this disability, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

In October 2012 the Veteran testified at a Travel Board hearing held before the undersigned Veterans Law Judge.  A transcript of that hearing is included in the claims file.

In April 2013, the Board remanded the issues of an increased rating for PTSD and a TDIU for further development to include a VA examination.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

VA Examination - Inadequate

Following the VA examination, the Veteran's spouse, a PhD in engineering, wrote into VA and resoundly contradicts some of the important findings in the January 2016 VA examination.  For example, the examiner wrote that the Veteran makes decent money selling his artwork; however, the Veteran's spouse wrote that he does not sell his art work, and the last time he had money was when she provided him a paycheck in 1995.  The examiner wrote that the Veteran goes to the library to read about mediation; however, the Veteran's spouse wrote that she took him to the library once and showed him where the books on mediation were; he never returned.  Similarly, she wrote that cannot remember the last time she saw him with a book in his hand.  The Veteran's spouse in the January 2016 letter reiterated that when asked directly about his symptoms the Veteran will downplay them.  To emphasize the severity of his symptom, she noted that her husband behavior is exhausting, that she works long days and the Veteran will text here several times a day, monitor her using GPS, and if he loses contact for even a brief time, he panics.  By the time she returns home, he will be so inebriated from alcohol that he is incapable of any meaningful conversation.  

Moreover, some of the premises that the VA examination draws from are contradicted by the record.  In particular, the Veteran testified that he drove infrequently and only short distances due to his anxiety, this position is supported by his spouse who writes in following the examination; however, the VA examiner includes a reference to the Veteran providing rides to others.  As the crux of the Veteran's argument for a higher rating is, in part, based upon his isolation, the Board finds that this among other incorrect premises renders the VA examination inadequate.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).  The Board notes that this VA opinion was created in response to the Board's April 2013 remand directive.  As such, the Board finds that the Board's remand directive was not fulfilled and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that a remand is necessary due to the Veteran's propensity to minimize his symptom.  It is important to note that the duty to assist is not always a one-way street, and VA ability to accurately rate the Veteran is limited to the extent the Veteran is willing to participate.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

TDIU - Intertwined

The development requested in connection with the foregoing claim could have bearing on whether an award of TDIU is proper.  Hence, this final issue is not yet ripe for appellate review and must be deferred pending readjudication of those other remanded claims.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two or more issues are inextricably intertwined if the disposition of one claim could have a significant impact on the outcome of another).

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records for the Veteran dated from November 2016 to the present.  All attempts to obtain these records must be documented in the claims file.  

2.  After the above development is accomplished, schedule the Veteran for appropriate VA examination.  The examiner is asked to consider whether it is appropriate to include the Veteran's spouse as part of the examination.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.  

In particular, the VA examiner should review, the January 23, 2016 correspondence submitted by the Veteran's spouse, and the October 2012 hearing transcript.  

The examiner is also asked to address the functional effects that the Veteran's service-connected disabilities have on his ability to secure or follow a substantially gainful occupation.  When addressing the functional effects, the examiner should consider the Veteran's educational and occupational background, but must not consider the Veteran's age or any non-service connected disabilities.

The examiner should then detail the nature and severity of the Veteran's PTSD, and any opinion should be accompanied by support rationale.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    




_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



